IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARGARET DAYTON and                      §
EVERETT JONES,                           §
                                         §            No. 230, 2020
       Plaintiffs Below,                 §
       Appellants/Cross-Appellees,       §            Court Below – Superior Court
                                         §            of the State of Delaware
        v.                               §
                                         §
WILLIAM COLLISON,                        §           C.A. No. N17C-08-100
                                         §
       Defendant Below,                  §
       Appellee/Cross-Appellant.         §

                             Submitted: March 24, 2021
                              Decided: April 14, 2021

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 14th day of April, 2021, the Court, having considered this matter on

the briefs filed by the parties and the record on appeal, has determined that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its September 24, 2019 opinion and its June 22,

2020 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                     Justice